ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2021-10-12_JUD_01_NA_05_FR.txt.                 OPINION INDIVIDUELLE EN PARTIE CONCORDANTE ET EN PARTIE
                            DISSIDENTE DE M. LE JUGE ROBINSON

[Traduction]

       1. Dans le présent exposé de mon opinion, j’expliciterai les raisons pour lesquelles je suis en
désaccord avec le point 5 du dispositif de l’arrêt et formulerai des observations concernant d’autres
parties du texte.


      2. Le point 5 du dispositif de l’arrêt se lit comme suit :

             «[La Cour] [d]écide que, à partir du point B, la frontière maritime délimitant
      le plateau continental se poursuit le long de la même ligne géodésique jusqu’à ce qu’elle
      atteigne la limite extérieure du plateau continental ou la zone où les droits d’Etats tiers
      sont susceptibles d’être affectés[.]»


      3. Etant donné que le point B marque la limite extérieure de la zone économique exclusive et
du plateau continental en deçà de 200 milles marins, cette conclusion, telle qu’elle est formulée,
indique que la Cour a délimité le plateau continental au-delà de 200 milles marins. Or, pour les
raisons exposées ci-après, celle-ci n’était pas en mesure de procéder à une telle délimitation.


       4. Premièrement, le régime concernant le droit d’un Etat côtier à un plateau continental en
deçà de 200 milles marins se distingue de celui qui régit son droit à un plateau continental au-delà
de cette limite, et c’est cette distinction qui rend contestable la conclusion énoncée au point 5 du
dispositif. Le paragraphe 1 de l’article 76 de la convention des Nations Unies sur le droit de la mer
(ci-après la «CNUDM» ou la «convention») se lit comme suit :

             «Le plateau continental d’un Etat côtier comprend les fonds marins et leur
      sous-sol au-delà de sa mer territoriale, sur toute l’étendue du prolongement naturel du
      territoire terrestre de cet Etat jusqu’au rebord externe de la marge continentale, ou
      jusqu’à 200 milles marins des lignes de base à partir desquelles est mesurée la largeur
      de la mer territoriale, lorsque le rebord externe de la marge continentale se trouve à une
      distance inférieure.»


      5. Bien que, selon la définition géologique et géomorphologique que la convention en donne,
le plateau continental comprenne les fonds marins et leur sous-sol sur toute l’étendue du
prolongement naturel du territoire terrestre jusqu’au rebord externe de la marge continentale, la
convention dispose aussi qu’il s’étend jusqu’à 200 milles marins des lignes de base à partir desquelles
est mesurée la largeur de la mer territoriale, lorsque le rebord externe de la marge continentale se
trouve à une distance inférieure. Ainsi, le critère de la distance prime, de fait, sur les critères
géologiques et géomorphologiques dans la définition du droit d’un Etat côtier à un plateau
continental sur 200 milles marins. Cependant, lorsqu’il est question, comme c’est le cas ici, du droit
d’un Etat à un plateau continental au-delà de cette limite, d’autres considérations s’appliquent.


       6. La détermination du droit d’un Etat à un plateau continental au-delà de 200 milles marins
suppose l’existence d’une marge continentale se poursuivant sur une distance supérieure puisque,
selon le paragraphe 1 de l’article 76 de la convention, le plateau continental s’étend jusqu’au rebord
externe de ladite marge. Le paragraphe 3 de ce même article définit celle-ci comme «le prolongement
immergé de la masse terrestre de l’Etat côtier [et précise qu’elle est] constituée par les fonds marins
correspondant au plateau, au talus et au glacis ainsi que leur sous-sol». Pour procéder à une

                                                          -2-

délimitation, la Cour doit par conséquent disposer d’éléments fiables attestant l’existence, au-delà de
200 milles marins, d’un «prolongement immergé de la masse terrestre de l’Etat côtier». Aux termes
du paragraphe 6 de l’article 76 de la convention, la limite extérieure du plateau continental ne
«dépasse pas une ligne tracée à 350 milles marins des lignes de base à partir desquelles est mesurée
la largeur de la mer territoriale».


      7. S’agissant de la délimitation du plateau continental au-delà de 200 milles marins, les critères
géologiques et géomorphologiques prennent donc le pas sur le critère de la distance, puisque, pour
qu’un Etat ait droit à un plateau continental au-delà de 200 milles marins et jusqu’à la limite de
350 milles marins, il faut que l’existence d’une marge continentale dans cet espace soit certaine.
Etant donné que, au regard de la convention, le droit d’un Etat côtier à un plateau continental au-delà
de 200 milles marins est déterminé par des facteurs géologiques et géomorphologiques, la Cour doit
s’assurer que ces facteurs sont réunis avant de délimiter le plateau continental dans cette zone.


       8. Il est clair que la délinéation de la limite extérieure du plateau continental opérée par la
Commission des limites du plateau continental (ci-après la «Commission des limites» ou la
«Commission») se distingue de la délimitation maritime à laquelle procède la Cour. Il est tout aussi
clair que la délimitation maritime de la Cour n’est pas subordonnée à l’existence de recommandations
de la Commission concernant la limite extérieure du plateau continental. Pour autant, la Cour, pour
pouvoir effectuer une telle délimitation, doit disposer d’éléments de preuve fiables confirmant
l’existence d’un plateau continental au-delà de 200 milles marins.


      9. Si la Cour avait bien conscience, ainsi que le montre l’arrêt, de l’exigence pour elle de
disposer d’informations fiables confirmant l’existence d’une marge continentale au-delà de
200 milles marins pour être à même d’effectuer une délimitation dans cette zone, elle a néanmoins,
comme on le verra, fait fi de cette exigence.


       10. Après avoir cité le paragraphe 4 de l’article 76 de la convention, la Cour dit, dans son arrêt,
que «[l]e droit d’un Etat à un plateau continental au-delà de 200 milles marins dépend donc de
critères géologiques et géomorphologiques ... L’une des étapes essentielles dans tout processus de
délimitation consiste à déterminer s’il existe des droits, et si ceux-ci se chevauchent» (paragraphe 193
de l’arrêt). Elle relève que, si, en l’affaire Bangladesh/Myanmar, le Tribunal international du droit
de la mer (TIDM) a été en mesure de procéder à la délimitation du plateau continental au-delà de
200 milles marins, c’est uniquement en raison de ce qui était, selon lui, la «situation unique du golfe
du Bengale», circonstances dont la Cour souligne qu’elles «n’[étaient] pas les mêmes que celles [de
la présente espèce]». En l’affaire Ghana/Côte d’Ivoire, la Chambre spéciale du TIDM a jugé qu’elle
«[pouvait] délimiter le plateau continental au-delà des 200 milles marins seulement si ce plateau
continental exis[tait]»1, et qu’elle disposait des recommandations favorables que la Commission
avait formulées concernant le Ghana ; elle a également fait observer que «[la] situation géologique
[de la Côte d’Ivoire] [était] identique à celle du Ghana»2. La Chambre spéciale a souligné qu’«il ne
fai[sait] aucun doute pour elle qu’il exist[ait] un plateau continental au-delà des 200 milles marins
s’agissant des deux Parties»3. La nécessité, pour une juridiction, de s’assurer de l’existence d’un
plateau continental au-delà de 200 milles marins lorsqu’elle est appelée à effectuer une délimitation
dans cette zone a également été mise en exergue en l’affaire Bangladesh/Myanmar, où le TIDM a



       1 Différend relatif à la délimitation de la frontière maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt,

TIDM Recueil 2017, p. 136, par. 491.
       2 Ibid., p. 136, par. 491.

       3 Ibid., p. 137, par. 496.

                                                          -3-

indiqué qu’il aurait hésité à procéder à la délimitation au-delà de 200 milles marins s’il avait conclu
à une incertitude quant à l’existence d’un plateau dans cette zone4.


       11. Comme pour contredire la prudence dont elle a assorti toute invocation des décisions
rendues dans les affaires Bangladesh/Myanmar et Ghana/Côte d’Ivoire, la Cour annonce ensuite de
manière assez inattendue, au paragraphe 194, sa décision de délimiter le plateau continental jusqu’à
la limite extérieure de celui-ci.


       12. De manière paradoxale, la Cour, après avoir pris soin de déterminer et de circonscrire les
renseignements pertinents dont disposaient le TIDM et sa Chambre spéciale dans les deux affaires
susmentionnées, procède à la délimitation des portions de plateau continental relevant de chacune
des Parties au-delà de 200 milles marins sans disposer du moindre élément de preuve convaincant
s’agissant de l’existence d’un plateau dans cette zone. Cela tranche avec la décision qu’elle a prise
en l’affaire Nicaragua c. Colombie de ne pas délimiter le plateau continental au-delà de 200 milles
marins, au motif que le Nicaragua invoquait des informations soumises par lui à la Commission des
limites, qui n’étayaient pas sa revendication de plateau continental étendu5.


       13. L’arrêt ne contient pas l’ombre d’un élément fiable qui attesterait qu’il a été satisfait aux
critères géologiques et géomorphologiques, dont il est pourtant souligné, au paragraphe 193, qu’ils
sont essentiels aux fins de la détermination des droits des Etats.


       14. Ce qui s’approche le plus d’une volonté de la Cour de définir les éléments attestant
l’existence d’un plateau continental au-delà de 200 milles marins est la constatation faite au
paragraphe 194 de l’arrêt, selon laquelle, «dans les demandes qu’ils ont adressées à la Commission,
la Somalie et le Kenya revendiquent tous deux, sur la base d’éléments de preuve scientifiques, un
plateau continental s’étendant au-delà de 200 milles marins, et … leurs revendications se
chevauchent». Cette observation est cependant insuffisante pour fonder la délimitation, étant donné
que l’arrêt ne mentionne nulle part la teneur de ces éléments de preuve scientifiques et, surtout, n’en
fournit aucune analyse démontrant que la Cour a établi que les critères géologiques et
géomorphologiques relatifs à l’existence d’un plateau continental au-delà de 200 milles marins sont
remplis. Il convient de préciser que, dans la présente affaire, la Cour n’était pas appelée à examiner
des données scientifiques susceptibles d’établir l’existence d’un plateau continental au-delà de cette
distance. Si elle est, de toute évidence, parfaitement fondée à se référer aux demandes soumises par
les Parties à la Commission, la Cour est cependant tenue, dans un tel cas, d’expliquer pourquoi elle
juge ces demandes convaincantes. Une telle explication s’impose a fortiori lorsque, comme c’est le
cas en la présente espèce, la Commission n’a encore formulé aucune recommandation concernant les
demandes des parties. Il apparaît donc que la Cour a fondé sa décision de délimiter le plateau
continental au-delà de 200 milles marins essentiellement sur le critère relatif à la distance de
350 milles marins correspondant à la limite extérieure du plateau continental et la volonté des Parties
de la voir effectuer une délimitation. Or, lorsqu’il s’agit de délimiter le plateau continental au-delà
de 200 milles marins, les facteurs géologiques et géomorphologiques priment sur le critère de la
distance pour déterminer le droit d’un Etat à cet égard, ce qui réduit la portée de la demande des
Parties tendant à ce que la Cour procède à une délimitation dans cet espace.


      15. L’absence totale de données géologiques et géomorphologiques étayant l’existence d’un
plateau continental  et, partant, le droit des Parties à cet égard au-delà de 200 milles marins  nuit

      4 Délimitation de la frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), arrêt,
TIDM Recueil 2012, p. 115, par. 443.
      5 Différend territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 669, par. 129.

                                                  -4-

à la validité de la conclusion énoncée au point 5 du dispositif, qui constitue la conclusion principale
de la Cour dans ce volet de l’arrêt, consacré à la délimitation du plateau continental au-delà de
200 milles marins. Je commenterai néanmoins, dans le présent exposé de mon opinion, d’autres
aspects de l’arrêt relatifs à cette conclusion.


       16. Deuxièmement, la Cour, lorsqu’elle a délimité le plateau continental dans la zone située
au-delà de 200 milles marins, a attaché trop d’importance à la volonté des Parties et au fait
qu’«aucune d[’elles] ne contest[ait] l’existence des droits de l’autre à un plateau continental au-delà
de 200 milles marins ni l’étendue de cette revendication» (paragraphe 194 de l’arrêt). Lorsque la
Cour délimite le plateau continental en deçà de 200 milles marins, il y a tout lieu pour elle de s’en
remettre entièrement aux demandes des Parties tendant à ce qu’elle procède à une telle délimitation,
car c’est le critère de la distance des 200 milles marins qui prévaut dans cet espace. En revanche,
lorsque, comme c’est le cas dans la présente espèce, la Cour délimite le plateau continental au-delà
de cette limite, les demandes des Parties, et la convergence de leurs vues concernant l’existence de
leurs droits respectifs à cet égard et l’étendue de tels droits, ne constituent pas une base suffisante
pour procéder à la délimitation de cet espace. Le fait de délimiter le plateau continental d’une partie
au-delà de 200 milles marins sans disposer du moindre élément fiable attestant l’existence d’un
plateau dans cette zone revient pour la Cour à faire abstraction de la distinction importante établie
par la convention entre le droit d’un Etat côtier à un plateau continental sur une distance de 200 milles
marins et sa prétention à cet égard au-delà de cette limite. Ainsi, lorsqu’elle a procédé à la
délimitation en se fondant sur l’hypothèse que les Parties avaient droit à un plateau continental
jusqu’à 350 milles marins, la Cour a substitué aux critères géologiques et géomorphologiques
auxquels la convention soumet un tel droit un simple critère de distance maximale de 350 milles
marins. On est donc loin, dans l’arrêt, des conclusions catégoriques énoncées dans les affaires
Bangladesh/Myanmar et Bangladesh c. Inde pour ce qui est de l’existence d’un plateau continental
au-delà de 200 milles marins.


       17. Troisièmement, la Cour a effectué une délimitation du plateau continental au-delà de
200 milles marins dans un environnement hautement incertain. Bien que le recours à une flèche
directionnelle, telle que celle qui figure sur le croquis no 13, n’ait rien d’inhabituel dans le cadre
d’une délimitation de ce type, on ne peut que se demander si cette méthode fournit le degré de
certitude escompté dans un exercice aussi lourd de conséquences que la délimitation d’une frontière
entre deux Etats, qui auront des droits souverains dans l’espace qui leur sera attribué.


         18. Cette incertitude est plus évidente encore au paragraphe 197 de l’arrêt, qui se lit comme
suit :

                «En fonction de l’étendue des droits du Kenya à un plateau continental au-delà
         de 200 milles marins, selon ce qui pourra être déterminé à l’avenir sur la base de la
         recommandation de la Commission des limites, la ligne de délimitation pourrait
         engendrer une zone de taille limitée située au-delà de 200 milles marins des côtes du
         Kenya et en deçà de 200 milles marins de celles de la Somalie, mais du côté kényan de
         ladite ligne («zone grise»).» (Les italiques sont de moi.)

Ce raisonnement est une conjecture reposant sur une supposition elle-même fondée sur une
hypothèse, ce qui ne saurait servir de base à l’interprétation d’un régime juridique. La zone grise qui
y est mentionnée n’est hélas pas «de taille limitée», et pourrait, dans les circonstances de la présente
espèce, être considérée comme couvrant l’intégralité de l’espace situé au-delà de 200 milles marins.
Il convient cependant de relever que la Cour a décidé de ne pas traiter la question du régime juridique
qui serait applicable à cette zone grise.

                                                        -5-

       19. Même si la délinéation de la limite extérieure du plateau continental est effectuée par les
Etats côtiers sur la base des recommandations de la Commission des limites, et non par la Cour, il
convient de garder à l’esprit que les deux exercices  délimitation et délinéation  risquent d’avoir
des conséquences néfastes sur la Zone, définie au paragraphe 1 de l’article premier de la convention
comme «les fonds marins et leur sous-sol au-delà des limites de la juridiction nationale». La Zone
commence donc là où la juridiction nationale prend fin. L’article 136 dispose que «[l]a Zone et ses
ressources sont le patrimoine commun de l’humanité» ; le paragraphe 1 de l’article 140 prévoit que
les activités menées dans la Zone le sont «dans l’intérêt de l’humanité tout entière ... et compte tenu
particulièrement des intérêts et besoins des Etats en développement». Lors des négociations relatives
à la CNUDM, les pays en développement attachaient, de manière générale, la plus grande importance
à ce que soit créé un véritable régime relatif à la Zone, espérant que l’exploration et l’exploitation de
celle-ci contribueraient à leur croissance et à leur développement, dans l’intérêt du patrimoine
commun de l’humanité.


       20. Le tribunal arbitral constitué dans l’affaire de délimitation maritime entre le Canada et la
France (Saint-Pierre-et-Miquelon), dans laquelle cette dernière avait présenté une demande de
délimitation du plateau continental au-delà de 200 milles marins, s’est inquiété des effets éventuels
de la délimitation sur le régime relatif à la Zone, indiquant ce qui suit :

              «Toute décision par laquelle le Tribunal reconnaîtrait aux Parties des droits sur le
       plateau continental au-delà de 200 milles marins ou rejetterait de tels droits constituerait
       une décision impliquant une délimitation non pas «entre les Parties» mais entre chacune
       d’elles et la communauté internationale, représentée par les organes chargés de
       l’administration et de la protection de la zone internationale des fonds marins (les fonds
       marins situés au-delà de la juridiction nationale) qui a été déclarée patrimoine commun
       de l’humanité.»6

Si l’on peut la juger excessive, la conclusion énoncée dans cette sentence, rendue peu après
l’adoption de la convention, est cependant sous-tendue par une préoccupation qui ne devrait pas être
écartée : les intérêts de la communauté internationale en matière d’exploration et d’exploitation de
la Zone sont un facteur qui, lorsque cela est indiqué, doit être pris en considération aux fins d’une
délimitation maritime effectuée dans l’espace situé au-delà de 200 milles marins. De même, en
l’affaire Bangladesh/Myanmar, le TIDM a expressément examiné l’incidence que la délimitation du
plateau continental au-delà de cette distance était susceptible d’avoir sur les intérêts de la
communauté internationale dans la Zone, concluant, dans le passage reproduit ci-après, que cette
incidence était nulle :

              «En outre, en ce qui concerne la Zone, le Tribunal observe que les demandes des
       Parties soumises à la Commission font apparaître clairement que le plateau continental
       au-delà de 200 milles marins, objet de la délimitation dans la présente espèce, est situé
       loin de la Zone. De ce fait, en traçant une ligne de délimitation, le Tribunal ne préjugera
       pas des droits de la communauté internationale.»7

Il est permis de déduire de cette conclusion que le TIDM n’aurait pas procédé à la délimitation
demandée ou, en tout état de cause, aurait sérieusement envisagé de refuser de le faire, s’il avait jugé
que cette délimitation devait intervenir dans un espace situé à proximité de la Zone, dans laquelle la
communauté internationale avait un intérêt. En la présente espèce, la Cour n’aurait, semble-t-il, pas
pu faire de déclaration analogue à celle qu’a faite le TIDM en l’affaire Bangladesh/Myanmar,
puisque le plateau continental objet de la délimitation était susceptible de se prolonger jusqu’à la

        6 Nations Unies, Affaire de la délimitation des espaces maritimes entre le Canada et la République française,

10 juin 1992, Recueil des sentences arbitrales (RSA), vol. XXI, p. 292, par. 78.
       7 Délimitation  de la frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), arrêt,
TIDM Recueil 2012, p. 97, par. 368.

                                                          -6-

Zone. Le dictum du TIDM est néanmoins instructif en ce qu’il atteste d’une sensibilité toute justifiée
aux intérêts de la communauté internationale dans la Zone.


        21. Quatrièmement, le paragraphe 1 de l’article 83 de la convention exige que la délimitation
du plateau continental soit effectuée par voie d’accord, conformément au droit international, afin
d’aboutir à une solution équitable. Lorsqu’elle a procédé à la délimitation du plateau continental en
deçà de 200 milles marins, la Cour a, comme il se doit, consacré beaucoup de temps à rechercher si
sa méthode en trois étapes produisait une solution équitable. En revanche, pour ce qui est de la
délimitation du plateau continental au-delà de 200 milles marins, elle n’a nullement examiné si la
méthode qu’elle avait suivie aboutissait à une solution équitable. C’est là une lacune notable de
l’arrêt, qui soulève de sérieux doutes quant au point de savoir si la délimitation a bien été effectuée
conformément à la convention.


                                                      Concavité

L’importance de la «concavité» du Kenya

      22. C’est le TIDM qui, en l’affaire Bangladesh/Myanmar, a formulé l’énoncé juridique le plus
clair s’agissant du rapport entre circonstance pertinente, concavité, ligne médiane et effet
d’amputation, en exposant que

       «la concavité en soi ne constitue pas nécessairement une circonstance pertinente.
       Toutefois, lorsqu’une ligne d’équidistance tracée entre deux Etats produit, en raison de
       la concavité de sa côte, un effet d’amputation sur l’espace maritime auquel un de ces
       Etats a droit, l’ajustement de cette ligne peut être nécessaire de façon à aboutir à une
       solution équitable.»8


       23. La question est de savoir si l’effet d’amputation produit par la ligne d’équidistance doit
résulter d’une particularité géographique répondant aux exigences minimales de concavité ou s’il
peut résulter de quelque autre particularité géographique, telle qu’une simple courbure ou une
échancrure. De manière générale, la jurisprudence n’aide guère à déterminer les conditions
minimales de concavité qui conduisent à ce que la ligne d’équidistance produise un effet
d’amputation nécessitant un ajustement afin de parvenir à une solution équitable. Les observations
formulées sur cette question revêtent un caractère général, la chambre spéciale ayant ainsi jugé, en
l’affaire Ghana/Côte d’Ivoire, «que la côte ivoirienne [était] concave, même si cette concavité
n’[était] pas aussi prononcée que, par exemple, dans l’affaire du golfe du Bengale»9.


       24. Dans les arrêts qu’elle a rendus en 1969 dans les affaires du Plateau continental de la mer
du Nord, la Cour a conclu que la côte allemande était «fortement concave»10. Lorsqu’elle a examiné
la concavité de l’Allemagne, elle s’est, non sans raison, référée à un autre littoral, celui du
Bangladesh, lui aussi fortement concave. De fait, le TIDM a par la suite estimé, en l’affaire
Bangladesh/Myanmar, que la côte bangladaise était «manifestement concave» et que, en
conséquence, la ligne d’équidistance produisait un effet d’amputation justifiant l’ajustement de cette
ligne. L’on pourrait aussi mentionner l’arrêt rendu par la Cour en l’affaire Costa Rica c. Nicaragua,


      8 Délimitation de la frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), arrêt,

TIDM Recueil 2012, p. 81, par. 292.
      9 Différend relatif à la délimitation de la frontière maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt,

TIDM Recueil 2017, p. 120, par. 424.
       10 Plateau continental de la mer du Nord (République Fédérale d’Allemagne/Danemark) (République Fédérale

d’Allemagne/Pays‑Bas), arrêt, C.I.J. Recueil 1969, p. 50, par. 91.

                                                          -7-

mais cette décision n’est pas pertinente car elle ne comporte aucune analyse détaillée de la question
de savoir s’il existait une concavité, la Cour s’étant bornée à conclure que l’existence d’une concavité
ne produisait pas d’effet d’amputation justifiant un ajustement de la ligne d’équidistance. Dans la
présente espèce, en revanche, la majorité a conclu non seulement qu’il y avait une concavité, mais
aussi que, «[s]i les côtes continentales de la Somalie, du Kenya et de la Tanzanie [étaient] considérées
ensemble, comme un tout, le littoral ainsi formé appa[raissait] incontestablement concave», de sorte
que la ligne d’équidistance produisait un effet d’amputation justifiant un certain ajustement de
celle-ci. En l’affaire Cameroun c. Nigéria, la Cour a jugé que les secteurs de côte pertinents aux fins
de la délimitation ne présentaient aucune concavité11. En l’affaire Guinée/Guinée-Bissau, le tribunal
a conclu que, si l’on considérait ensemble les côtes de la Guinée-Bissau, de la Guinée et de la
Sierra Leone, le littoral était plutôt concave12.


       25. Ainsi, selon la jurisprudence de la Cour, un ajustement de la ligne d’équidistance n’est
requis que lorsque celle-ci produit un effet d’amputation en raison du caractère nettement concave
ou, pour reprendre les termes employés par la Cour dans les affaires du Plateau continental de la
mer du Nord, «fortement concave», ou encore, pour citer le TIDM en l’affaire Bangladesh/Myanmar,
«manifestement concave», du littoral. Le fait que la Cour ne considérait pas qu’un effet d’amputation
pût résulter d’une légère courbure ou d’une échancrure de la côte ressort clairement de l’énoncé
figurant dans l’arrêt qu’elle a rendu 16 ans plus tard en l’affaire Libye/Malte, selon lequel une ligne
d’équidistance «[pouvait] donner un résultat disproportionné quand la côte [était] ... fortement
concave ou convexe»13. La Cour réaffirmait alors la conclusion à laquelle elle était parvenue en 1969
dans les affaires du Plateau continental de la mer du Nord, à savoir qu’une ligne d’équidistance
pouvait aboutir à des résultats disproportionnés lorsqu’une côte présentait une concavité ou une
convexité ayant pour effet d’infléchir la ligne vers l’intérieur ou l’extérieur. Ce qui importe, c’est
que la Cour a conclu que tel ne pouvait être le cas qu’en présence d’une côte fortement concave ou
convexe.


       26. L’expression «en raison de la concavité» tirée du dictum du TIDM précise que l’effet
d’amputation doit résulter d’une concavité, c’est-à-dire d’une particularité géographique en
conséquence de laquelle la ligne d’équidistance produit un effet d’amputation qui justifie, en vue de
parvenir à un résultat équitable, que celle-ci soit ajustée. Cette expression revêt une importance
particulière, en ce qu’elle souligne le lien de causalité essentiel entre la concavité et l’effet
d’amputation découlant de la ligne d’équidistance. Lorsqu’on est en présence, non pas d’une
concavité, mais d’une simple courbure ou d’une échancrure, il convient de faire abstraction de l’effet
d’amputation éventuellement produit car, si celui-ci devait être reconnu comme justifiant
l’ajustement de la ligne d’équidistance, cela reviendrait à redessiner la géographie et empêcherait
l’obtention d’une solution équitable. L’idée bien établie selon laquelle la délimitation maritime ne
doit pas aboutir à refaire complètement la géographie est formulée au paragraphe 172 de l’arrêt.


       27. L’on peut déduire du dictum du TIDM (cité au paragraphe précédent) que toutes les
particularités géographiques ne sont pas de nature à constituer une circonstance pertinente ; seules
celles qui satisfont à l’exigence minimale de concavité et produisent un effet d’amputation peuvent
être considérées comme une circonstance pertinente appelant un ajustement de la ligne
d’équidistance provisoire. Il est regrettable que, en l’affaire Ghana/Côte d’Ivoire, la Chambre
spéciale n’ait pas suivi la jurisprudence de la Cour selon laquelle un ajustement de la ligne
d’équidistance n’est requis que lorsque celle-ci produit un effet d’amputation résultant d’une

        11
           Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
(intervenant)), arrêt, C.I.J. Recueil 2002, p. 445, par. 297.
       12 Affaire de la délimitation de la frontière maritime entre la Guinée et la Guinée-Bissau, sentence du 14 février

1985, RSA, vol. XIX, p. 149-196.
       13 Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 44, par. 56.

                                                 -8-

configuration côtière fortement concave. La décision rendue par la Chambre spéciale en cette affaire
revient, de fait, à considérer une simple courbure de la côte comme une concavité. La Chambre a
toutefois conclu que l’effet d’amputation n’existait que lorsque était également prise en considération
la convexité du littoral du Ghana, et que, en tout état de cause, l’amputation ne justifiait pas un
ajustement de la ligne d’équidistance. La décision du tribunal arbitral constitué en l’affaire
Guinée/Guinée-Bissau ne cadre pas, elle non plus, avec la jurisprudence susmentionnée de la Cour.


       28. Bien que l’on ne puisse déterminer avec un degré convenable de certitude les conditions
minimales requises pour qu’une concavité produise un effet d’amputation appelant un ajustement de
la ligne d’équidistance provisoire, les seules côtes, parmi les exemples examinés aux paragraphes
précédents, qui semblent remplir ces conditions sont celles de l’Allemagne et du Bangladesh. Elles
seules peuvent être considérées comme fortement concaves. Comme on le verra sur les croquis
ci-après, elles seules présentent, à première vue, une concavité, c’est-à-dire un creux ou un arrondi
marqué suivant la forme de l’intérieur d’un bol (selon la définition du terme anglais «concavity»
donnée par le Merriam-Webster’s Dictionary). La position plus souple visiblement adoptée dans les
affaires Ghana/Côte d’Ivoire et Guinée/Guinée-Bissau quant à ce qui constitue une concavité ne
remet nullement en cause la conclusion claire de la Cour selon laquelle c’est une configuration côtière
fortement concave qui produit un effet d’amputation appelant un ajustement de la ligne
d’équidistance provisoire.

                                                                                    -9-




                                                                                                   




                            ,(&"626 *46
                      /-$0#-+ 6/0-/6
               01) 6 6'61/06066
                       '66 666
 
                                            



                                            




                                                                                                       6




                                                                                 
                                                                            
                                                                       




                                                                                                   

         &URTXLVUHSUpVHQWDQWODFRQFDYLWpGDQVOHVDIIDLUHVGX3ODWHDXFRQWLQHQWDOGHODPHUGX1RUG

                                                                       - 10 -




                     !&                          !&                  !&               !&               !&




                                          
                         '% (%$ , '(%',
                  ()# ,,",)'(,(,,
 "&
                          ",, ,,,
                                                

                                                                       ,       ,
                                             




                              ,      ,


 "&




                                                                                                            ,




 $                                                                 #&




 $                                                      #&




$                                                    #&



                                                                                                      
                                                                                                     
                    %!&                            %!&                     !&               !&               !&


         &URTXLVUHSUpVHQWDQWODFRQFDYLWpHQO¶DIIDLUH%DQJODGHVK0\DQPDU

                                                                                                                                               




                                                                                                                        0,)%; 7; !.9;
                                                                                                                        31'"5&1/ ; "3513;
                                                                                                                                                   
                                                                                                                56- ; ;*";635";5; ;
                                                                                                                         *"; ;;;                                 
                                                                                                                                         


                                                                    ;                                                                




                                                                             
                                                                                                                                                   




                ;
                                                                                                                                                                                  - 11 -




           
                                                                                        




                                                                       
                                                                                                                                                 

     &URTXLVUHSUpVHQWDQWODFRQFDYLWpGHODF{WHNpQ\DQHSHUWLQHQWHDX[ILQVGHODSUpVHQWHDIIDLUH;

                                                                                                                                                        




                                                                                                                              '# 3 .3 %03
                                                                                                                              *(,(& 3 *,(*3
                                                                                                                                                                               
                                                                                                                       ,-$ 3 3!3-*,3,3 3
                                                                                                                               !3  333
                                                                                                                                                


                                                                                                                                                 




      
          

                                                                                    
                
                         
                              
                                 
                                         
                                          
                                           
                                                
                                                  
                                                 
                                                
                                                                                                                                                                                      - 12 -




                                                            
                                                                                                                                                        


     &URTXLVUHSUpVHQWDQWODFRQFDYLWpGHODF{WHWDQ]DQLHQQHSHUWLQHQWHDX[ILQVGHODSUpVHQWHDIIDLUH3

                                                                                                                                          
                                                                                            
                                                                                                                          
                                                              
                                                                                                                          
                                                                                                                           
                        (&!) &% . ()&(.
                                                                                                                               
                     )*$ ..#.*().). .                                                                       
                             #. . ...

                                                                                                                                                                     
                        
                                                               
                                             
                                                                      
                                                                                                              
                                                                                               -.   .                                             
                                                                                                                                      
                                
                                                                                                                                           
                                                                                                                    
                                                                                                                                            
                         
                                                                                      
                                                                                                                       
                        
                        

                               
                                                                                                                                                       
                                                                                                                                                                  
                                                                                                                                                                             - 13 -




                                                                                                                                                                  




                                                                                                                                          

       &URTXLVUHSUpVHQWDQWODFRQFDYLWpHQO¶DIIDLUH*KDQD&{WHG¶LYRLUH

                                                              - 14 -




                                                  
                                                                                            




                      2. ,( =9= $0; =
                53*%"6)31 =%5"!635=
         !67/ = ="!-%=!""75!6%=!6==
                  "!-%== ===
                                      



                                    




                            =




                                                                                  =




                                                              
                                                                         
                                                                       =  =



                                                              


     




                                                                                     =  =

                                                                                    8== =


                      
                      


      = = =
        =

                                                  
                                                                                            

    &URTXLVUHSUpVHQWDQWODFRQFDYLWpHQO¶DIIDLUH&DPHURXQF1LJpULD

                              2                            2                                        2                                          "2                                            "2


                                                                                                                
                                                                                                                                                        '#!1 -1 %/1
                                                                                                                                                        *(+(& 1 *+(*1
                                                                                                                                                                                  
                                                                                                                                                 +,$ 1 1"1,*+1+1 1
                                                                                                                         "1 1 111
                                                                                                                                                                            
                                                                     
                                                                                                                   
                                                                                                      
                                                                                                               
                                                                                                                                          
                                                                                                                                                          
                                                                                                                                                                                  
                                                                                                                                                                                   
                                                                                                                                                                                           /01            #

     #)                                                   )*+              
                                                                                                               $%,&            !        -'.  (
                                                                                                                                                                                                                    2
                                                                                                                                                                                                                
                                                                                                                                                                                            




                                                                                                                                
                                                                                                                                                                                                                            - 15 -




                                                                                                                                                                            
                                                                                                                                                                            



                                                                                                         

                                                                                                                                                                                        
                                                                                                                                                                                      
                                                                                                                                                                                    
                                                                                                                                                                                  
                                                                                                                                                                              
                                                                                                                                                                             
                                                                                                                                                                              
                                                                                                                                                                           



                                                                                                                                                                                             

      Croquis représentant la concavité en l’affaire Guinée/Guinée Bissau

                                                            - 16 -

        29. Dans la présente espèce, il y a lieu de se demander si la courbure de la côte kényane  ou,
de fait, celle des côtes somalienne, kényane et tanzanienne  satisfait au degré de concavité requis
pour que la ligne d’équidistance produise un effet d’amputation imposant un ajustement de cette
ligne. La majeure partie du littoral du Kenya peut légitimement être considérée comme présentant
une courbure légère. La Cour ayant, en définitive, jugé que celle-ci constituait une concavité, il
résulte du doute raisonnable subsistant sur ce point que l’amputation produite, le cas échéant, ne
justifiait qu’un très léger ajustement de la ligne d’équidistance, cette dernière n’empêchant guère le
Kenya de se voir attribuer l’espace maritime maximal auquel il peut prétendre en vertu du droit
international ; en réalité, il est même tout à fait permis de dire que, n’étant ni grave ni importante,
l’amputation ne justifiait aucun ajustement.


       30. Lorsqu’elle a examiné la courbure des côtes somalienne, kényane et tanzanienne dans le
cadre de ce que l’arrêt qualifie de «contexte géographique plus large», la Cour a suivi la sentence
rendue en l’affaire Guinée/Guinée-Bissau, plutôt que l’arrêt qu’elle avait elle-même rendu en
l’affaire Cameroun c. Nigéria. Dans la première de ces deux décisions, le tribunal avait envisagé
conjointement les côtes de la Guinée, de la Guinée-Bissau et de la Sierra Leone ; dans la seconde, la
Cour avait expressément conclu que la concavité des côtes camerounaises ne pouvait constituer une
circonstance pertinente que «lorsque cette concavité exist[ait] dans le secteur à délimiter»14. Afin de
démontrer que cette exigence n’était pas remplie, elle avait fait observer que la concavité des côtes
camerounaises se manifestait dans le secteur faisant face non pas au Nigéria mais à l’île de Bioko,
qui appartenait à un Etat tiers et ne se trouvait pas dans la zone à délimiter. C’est à tort que la Cour
s’est, dans son arrêt en la présente espèce, fondée sur cette référence qu’elle avait faite à une île
appartenant à un Etat tiers pour conclure que sa «déclaration ... ne devrait donc pas être interprétée
comme excluant en toute circonstance que soit prise en considération la concavité d’un littoral dans
un contexte géographique plus large». La conclusion énoncée dans l’affaire Cameroun c. Nigéria ne
donne nullement à penser que la notion de contexte géographique plus large y ait été reconnue. Pour
rejeter l’allégation du Cameroun selon laquelle la concavité de ses côtes était une circonstance
pertinente, la Cour s’était contentée de relever que la concavité se trouvait dans un secteur faisant
face à un Etat tiers et ne constituait pas une circonstance pertinente, puisqu’elle ne faisait pas partie
de la zone à délimiter. Il convient de noter que la Cour s’était référée à l’Etat tiers non pas pour tenir
compte de sa concavité, mais pour en faire abstraction, aux fins de la délimitation maritime entre le
Cameroun et le Nigéria, au motif qu’elle ne se trouvait pas dans la zone à délimiter. Dans la présente
espèce, au contraire, la Cour a fait référence à la «concavité» d’un Etat tiers, la Tanzanie, non pas
pour en faire abstraction, mais pour en tenir compte, dans le cadre de la délimitation maritime entre
la Somalie et le Kenya. Le fait de considérer que, dans un processus de délimitation maritime, il y a
lieu de prendre en considération une concavité qui n’est pas située dans le secteur à délimiter mais
fait partie de ce qui est qualifié de contexte géographique plus large soulève un certain nombre de
difficultés. Pour commencer, la notion de «contexte géographique plus large» est elle-même générale
et vague, et il est permis de se demander où ce contexte commence et s’arrête. Plus grave encore, il
existe un risque que l’effet d’amputation puisse découler davantage des caractéristiques
géographiques d’un Etat tiers, qui n’est ni partie au différend ni situé dans la zone de délimitation,
que de celles du littoral de l’Etat partie au différend, qui est situé dans ladite zone. Tel semble être le
cas en la présente espèce, puisque la «concavité» tanzanienne, qui ne fait pas partie de la zone à
délimiter, apparaît plus prononcée que la «concavité» kényane, qui en fait partie. La Cour a ainsi
curieusement refait la géographie en procédant à un ajustement de la ligne d’équidistance davantage
en raison d’une «concavité» sur le littoral tanzanien que d’une «concavité» sur le littoral kényan, ce
qui est en contradiction totale avec la conclusion énoncée par la Cour en l’affaire
Cameroun c. Nigéria selon laquelle, pour pouvoir être considérée comme une circonstance
pertinente aux fins de l’ajustement de la ligne d’équidistance, la concavité doit être située à l’intérieur



        14 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale

(intervenant)), arrêt, C.I.J. Recueil 2002, p. 445, par. 297.

                                                          - 17 -

de la zone devant être délimitée15. Il apparaît donc que la Somalie a été désavantagée par une
«concavité» qui n’est pas située à l’intérieur de la zone à délimiter, résultat que l’on ne saurait guère
qualifier d’équitable.


       31. A l’appui de sa décision de tenir compte de la «concavité» tanzanienne dans le cadre d’un
contexte géographique plus large, la Cour cite la conclusion qu’elle a formulée en 1969, dans les
affaires du Plateau continental de la mer du Nord, selon laquelle, «si deux délimitations distinctes
sont en cause, elles concernent  on peut même dire qu’elles créent  une situation unique»16. Il y
a cependant une différence importante entre ces affaires et la présente espèce. Dans les affaires de
1969, la Cour a joint des instances distinctes introduites par l’Allemagne contre les Pays-Bas et le
Danemark, de sorte que la zone de délimitation comprenait les espaces maritimes générés par les
côtes respectives des trois Etats. Il était donc hors de question que les espaces maritimes des Pays-Bas
et du Danemark, qui encadrent la concavité de la côte allemande, ne fussent pas inclus dans le secteur
à délimiter. La Tanzanie, en revanche, n’est pas partie au présent différend entre la Somalie et le
Kenya, et sa «concavité» ne se trouve pas dans le secteur à délimiter. La Cour a réaffirmé, en l’affaire
Cameroun c. Nigéria, que, pour pouvoir être considérée comme un facteur pertinent appelant un
ajustement de la ligne d’équidistance, une concavité devait être située dans le secteur à délimiter.


       32. Il existe une autre différence importante entre les affaires de 1969 et la présente espèce.
Du fait de la jonction d’instances, la Cour disposait des conclusions des deux Etats côtiers adjacents,
les Pays-Bas et le Danemark. Dans la présente espèce, en revanche, elle ne dispose pas de celles de
la Tanzanie, qui n’est pas partie au différend et dont la «concavité» ne se trouve pas dans le secteur
à délimiter.


       33. En résumé, l’arrêt rendu par la Cour dans les affaires de 1969 ne saurait confirmer l’idée
que, dans un processus de délimitation maritime, il est possible de tenir compte d’une concavité ne
faisant pas partie du secteur à délimiter au seul motif qu’elle relève d’un supposé «contexte
géographique plus large». La «situation unique» à laquelle la Cour s’est référée dans ce précédent ne
change donc rien au fait que, pour pouvoir être considérée comme un facteur pertinent justifiant un
ajustement de la ligne d’équidistance provisoire, la concavité doit être située dans la zone à délimiter.


                         Le statut de l’arrangement conventionnel de 1927/1933

       34. La question se pose de savoir si la Cour a interprété et appliqué l’arrangement
conventionnel de 1927/1933. Afin de répondre à cette question, il convient d’examiner les
paragraphes de l’arrêt visés ci-après. Au paragraphe 109, la Cour précise que, «[a]u vu de ce qui
précède, [elle] considère donc qu’il n’est pas nécessaire de se prononcer sur la question de savoir si
l’arrangement conventionnel de 1927/1933 avait pour objet de délimiter la frontière dans la mer
territoriale».

Le paragraphe 118 est ainsi libellé :

             «La Cour note que la ligne médiane tracée ainsi qu’il est indiqué au
       paragraphe 117 correspond de très près à une ligne «perpendiculaire à l’orientation
       générale de la côte», à supposer que l’arrangement conventionnel de 1927/1933 ait eu



        15 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale

(intervenant)), arrêt, C.I.J. Recueil 2002, p. 445, par. 297.
       16 Plateau continental de la mer du Nord (République Fédérale d’Allemagne/Danemark) (République Fédérale

d’Allemagne/Pays‑Bas), arrêt, C.I.J. Recueil 1969, p. 19, par. 11.

                                                  - 18 -

      pour objet, par l’emploi de cette formule, de tracer une ligne se prolongeant dans la mer
      territoriale, question que la Cour n’a pas à trancher (voir paragraphe 109 ci-dessus).»

Le point 2 du dispositif se lit comme suit :

             «[La Cour] ... [d]écide que le point de départ de la frontière maritime unique
      délimitant les espaces maritimes respectifs de la République fédérale de Somalie et de
      la République du Kenya est situé à l’intersection de la ligne droite partant de la dernière
      borne frontière permanente (BP 29) à angle droit de la direction générale de la côte avec
      la laisse de basse mer, au point de coordonnées 1° 39' 44,0" de latitude [S]ud et
      41° 33' 34,4" de longitude [E]st (WGS 84)[.]»


        35. Il ressort d’une analyse des paragraphes 109 et 118 de l’arrêt que la Cour a interprété
l’arrangement conventionnel de 1927/1933. En effet, celle-ci n’aurait pas pu conclure à l’existence
d’une correspondance étroite entre la ligne médiane telle que décrite au paragraphe 117 et une ligne
«perpendiculaire à l’orientation générale de la côte» sans avoir examiné et interprété cette expression,
qui figure dans ledit arrangement. On pourrait toutefois aussi soutenir  bien que tel ne soit pas mon
point de vue, cette hypothèse ne saurait être écartée  que, dans ce paragraphe, la Cour ne s’est pas
contentée d’interpréter l’accord colonial mais l’a également appliqué. J’estime, pour ma part, que le
point 2 du dispositif confirme que la Cour n’a pas appliqué l’arrangement conventionnel de
1927/1933 car le point de départ établi dans l’arrêt  «l’intersection de la ligne droite partant de la
dernière borne frontière permanente (BP 29) à angle droit de la direction générale de la côte avec la
laisse de basse mer»  n’est pas celui fixé dans ledit arrangement. Ce point du dispositif n’emploie
pas la formule «perpendiculaire à l’orientation générale de la côte», qui figure au paragraphe 118
entre guillemets, pour indiquer qu’elle est tirée de l’arrangement conventionnel de 1927/1933. Il
renvoie, par la référence qu’il fait à la laisse de basse mer comme point de départ de la frontière, à
l’article 5 de la convention, qui constitue le droit applicable en la présente espèce, les deux Parties y
ayant adhéré. S’il est permis de considérer que le libellé de ce paragraphe est influencé par
l’arrangement conventionnel de 1927/1933, on ne saurait toutefois en conclure que la Cour a appliqué
cet accord pour déterminer le point de départ de la frontière.


       36. Dans la présente affaire, il est intéressant de relever que, bien que la Cour se soit
abondamment référée, dans le volet de l’arrêt relatif à la mer territoriale, à l’arrangement
conventionnel de 1927/1933, et qu’elle ait manifestement interprété celui-ci, rien n’explique en quoi
elle était en mesure d’en tenir compte.


        37. Le différend dont a été saisie la Cour porte sur des divergences entre la Somalie et le
Kenya. L’arrangement conventionnel de 1927/1933 concerne des accords coloniaux conclus entre
l’Italie et le Royaume-Uni. De quelle théorie juridique ou de quel principe jurisprudentiel la Cour
tient-elle le pouvoir d’interpréter ces instruments ? L’arrêt ne précise pas sur quelle base la Cour peut
en tenir compte, alors même que les Parties ne lui ont pas conféré compétence à leur égard. On
comprend mal comment les accords coloniaux conclus entre l’Italie et le Royaume-Uni ont pu être
jugés pertinents aux fins du différend opposant la Somalie au Kenya. Il ne saurait être soutenu qu’il
existe un lien entre l’arrangement conventionnel et le différend au motif que tous deux porteraient
sur la même zone géographique, puisque l’arrangement a établi une frontière terrestre et le présent
différend entre les Parties se rapporte, quant à lui, à la délimitation maritime. De plus, quand bien
même la zone géographique en question serait la même, le lien avec la Somalie et le Kenya serait
encore insuffisant, puisque ces deux Etats n’étaient pas parties à l’arrangement conventionnel de
1927/1933. De fait, celui-ci est res inter alios acta à leur égard. Seul le paragraphe 32 de l’arrêt aurait
pu augurer un examen du rapport entre l’arrangement conventionnel et le différend. La Cour, après
avoir présenté les différents instruments constituant l’arrangement conventionnel de 1927/1933 entre
l’Italie et le Royaume-Uni, y rappelle sommairement que la Somalie et le Kenya ont obtenu leur

                                                        - 19 -

indépendance en 1960 et en 1963, respectivement. Aucun lien n’est toutefois établi entre ces accords
coloniaux et l’accession à l’indépendance de chacun des deux Etats.


       38. En 1978 a été adoptée la convention des Nations Unies sur la succession d’Etats en matière
de traités (ci-après désignée la «convention de Vienne de 1978»), qui définit la succession d’Etats
comme «la substitution d’un Etat à un autre dans la responsabilité des relations internationales d’un
territoire».


        39. La convention de Vienne de 1978 devait être ratifiée par 15 Etats pour entrer en vigueur.
Il a fallu attendre 18 ans, après son adoption, pour que cela soit fait. Aujourd’hui, 43 ans plus tard,
la convention ne compte que 23 Etats parties, soit à peu près 12 % des Etats Membres de l’ONU. A
l’évidence, elle n’a guère suscité d’engouement, et la raison en sera expliquée ci-après.


       40. Au regard de la convention, un Etat nouvellement indépendant n’a pas l’obligation
d’assurer le maintien ou la continuité des traités conclus par son prédécesseur, bien qu’il soit en droit
de le faire s’il le souhaite. Ce principe trouve son expression à l’article 16, qui dispose qu’«[u]n Etat
nouvellement indépendant n’est pas tenu de maintenir un traité en vigueur ni d’y devenir partie du
seul fait qu’à la date de la succession d’Etats le traité était en vigueur à l’égard du territoire auquel
se rapporte la succession d’Etats». Cette disposition protège, selon moi, la souveraineté des Etats
nouvellement indépendants, puisqu’elle ne leur impose pas l’obligation de maintenir en vigueur les
traités conclus par un Etat prédécesseur, tout en leur laissant la possibilité de le faire si tel est leur
souhait.


        41. Si l’on pouvait croire que l’article 16 inciterait des Etats nouvellement indépendants à
ratifier la convention de 1978, ils sont cependant peu nombreux à l’avoir fait. Ainsi, dans les
Caraïbes, seuls Dominique et Saint-Vincent-et-les Grenadines y sont parties ; en Afrique, les seuls
Etats à avoir adhéré à la convention sont l’Egypte, l’Ethiopie, le Libéria, le Maroc, les Seychelles et
la Tunisie. La Somalie et le Kenya n’en ont rien fait. De toute évidence, une large majorité des Etats
en développement qui ont accédé à l’indépendance après 1960 répugnent à devenir partie à cet
instrument, réticence qui s’explique avant tout par son article 11, aux termes duquel «[u]ne
succession d’Etats ne porte pas atteinte en tant que telle : a) à une frontière établie par un traité ; ni
b) aux obligations et droits établis par un traité et se rapportant au régime d’une frontière». Par
conséquent, dans la mesure où l’accord de 1927 fixait une frontière, la succession d’Etats qui a eu
lieu lors de l’accession à l’indépendance de la Somalie et du Kenya ne porte pas atteinte, en tant que
telle, à cette frontière. L’expression «en tant que telle» signifie que, comme l’indique la Commission
du droit international dans son commentaire, l’article 11 porte «exclusivement sur les effets de la
succession d’Etats à l’égard du règlement de frontière» ; cette disposition «n’influerait en rien sur un
autre motif qui pourrait être invoqué pour réclamer la révision [d’un traité] ou le rejet d’un règlement
de frontière, qu’il s’agisse de l’autodétermination ou de la nullité ou de l’extinction du traité»17. Selon
moi, l’arrangement conventionnel de 1927/1933 n’a pas établi de frontière dans la mer territoriale.


        42. L’article 11 de la convention de Vienne de 1978 vient nuancer la règle générale énoncée à
l’article 16 selon laquelle un Etat nouvellement indépendant n’est pas tenu  bien qu’il puisse le
faire, s’il le souhaite  de maintenir en vigueur les traités conclus par son prédécesseur. Les Etats
nouvellement indépendants n’entendaient pas être liés par un traité qui leur imposerait de conserver
les frontières maritimes établies par l’Etat prédécesseur. Cela dit, l’Organisation de l’unité africaine
a, en 1964, adopté une résolution par laquelle ses membres s’engageaient à «respecter les frontières


        17 Annuaire de la Commission du droit international, 1974, vol. I, première partie, commentaire des articles 11

et 12, p. 207, par. 17.

                                                        - 20 -

existant au moment où ils [avaient] accédé à l’indépendance»18, et nombreux sont ceux qui affirment
qu’une règle coutumière du droit international impose le respect de ces frontières.


       43. La question de savoir si l’arrangement conventionnel de 1927/1933 avait établi une
frontière dans la mer territoriale n’a pas été tranchée dans l’arrêt. La Cour a manifestement cherché
à adopter une démarche qui lui permettrait de se prononcer sur la délimitation de la mer territoriale
sans avoir à se référer aux accords coloniaux. Néanmoins, comme cela ressort des paragraphes 109
et 118 de l’arrêt, elle n’a, semble-t-il, pas pu s’en abstenir.


       44. S’agissant du fondement jurisprudentiel de son interprétation de l’arrangement
conventionnel, si ce n’est pas sur la base du principe d’une succession d’Etats, qui trouve son
expression dans la convention de Vienne de 1978, c’est nécessairement, selon moi, sur celle du droit
à l’autodétermination que la Cour a considéré que les accords coloniaux conclus entre l’Italie et le
Royaume-Uni étaient pertinents aux fins du règlement du différend opposant la Somalie au Kenya.
Lorsqu’elle a accédé à l’indépendance en 1960, la Somalie a acquis la souveraineté sur un territoire
à l’égard duquel l’Italie exerçait auparavant la sienne, devenant, en particulier, responsable de la
conduite des relations extérieures relativement à ce territoire. De même, le Kenya, au moment de son
accession à l’indépendance en 1963, a acquis la souveraineté sur un territoire qui relevait jusqu’alors
de celle du Royaume-Uni, devenant lui aussi, de ce fait, responsable de la conduite des relations
extérieures à l’égard de ce territoire. Le droit à l’autodétermination, consacré par la
résolution 1514 (XV) de l’Assemblée générale des Nations Unies, permet aux deux Etats de décider
de la conduite de leurs affaires étrangères, et notamment de la question du maintien en vigueur des
accords conclus entre l’Italie et le Royaume-Uni, à l’égard du territoire sur lequel chacun d’eux
exerce maintenant sa souveraineté. Cela est confirmé par l’article 2 de la résolution précitée, qui
dispose que «[t]ous les peuples ont le droit de libre détermination ; en vertu de ce droit, ils
déterminent librement leur statut politique et poursuivent librement leur développement économique,
social et culturel». Le droit à l’autodétermination19, tel qu’il est énoncé dans la résolution 1514 (XV),
constituait déjà une règle de droit international coutumier lors de l’accession de la Somalie et du
Kenya à l’indépendance.


       45. En réponse à une question posée par un membre de la Cour, la Somalie a précisé que «[n]i
[elle] ni le Kenya n’[avaient] jamais, depuis leur indépendance et à un quelconque moment par la
suite, prétendu que la frontière maritime dans la mer territoriale sui[vait] une ligne perpendiculaire à
la côte à Dar es-Salam, sur quelque distance que ce [fût]». Elle a ajouté que ni l’une ni l’autre des
Parties n’admettaient ni ne soutenaient que l’accord de 1927 les liait en ce qui concerne la frontière
maritime, sur quelque distance que ce fût. Dans l’exercice de leur souveraineté et de leur
indépendance, la Somalie et le Kenya avaient le droit de déterminer le traitement qu’ils entendaient
réserver aux accords coloniaux, c’est-à-dire de décider de les accepter ou de les rejeter. Ces deux
déclarations de la Somalie, qui indiquent que les Parties ne se sont pas fondées sur ces accords et ne
les ont pas reconnus, sont l’expression classique de l’exercice du droit à l’autodétermination par des
Etats nouvellement indépendants. Les accords en question étaient dès lors inapplicables aux fins du
règlement du différend maritime entre la Somalie et le Kenya. Etant donné qu’ils n’ont pas établi de
frontière dans la mer territoriale, la question de savoir s’il existait une obligation de droit international
coutumier imposant de respecter les frontières en vigueur lors de l’indépendance ne se posait pas.




       18 Organisation de l’unité africaine, Conférence des chefs d’Etat et de gouvernement, première session ordinaire,

Le Caire, 17-21 juillet 1964, AHG/Res 16 (I)-1964.
       19  Effets juridiques de la séparation de l’archipel des Chagos de Maurice en 1965, avis consultatif,
C.I.J. Recueil 2019 (I), opinion individuelle de M. le juge Robinson, p. 294.

                                                - 21 -


                                           Acquiescement

       46. L’acquiescement  comme la notion proche d’estoppel  doit essentiellement au droit
anglo-américain la place qu’il occupe dans le droit international. En droit international,
l’acquiescement s’applique aux situations dans lesquelles un Etat n’a pas expressément consenti au
comportement d’un autre Etat, mais dont le silence permet de déduire son consentement, ou son
accord, à ce comportement. Ainsi, en matière d’acquiescement, il convient, en premier lieu, de
déterminer les circonstances qui justifient de procéder à une telle déduction. A cet égard, l’existence
d’un acquiescement est soumise à une condition essentielle : on ne peut déduire le consentement
d’un Etat de son silence que s’il est établi que les circonstances exigeaient une réponse de sa part.
C’est là l’élément essentiel du droit relatif à l’acquiescement.


       47. Il est constant que, pour que l’acquiescement s’applique, il y a lieu de déterminer si le
comportement de l’Etat qui s’en prévaut est clair et constant et, partant, appelle une réponse de la
part de l’Etat supposé acquiescer. C’est donc au comportement de l’Etat invoquant l’acquiescement
que doit s’attacher l’examen initial, et ce, en vue d’établir si ce comportement exige une réponse de
la part de l’autre l’Etat.


        48. Le Kenya saisit fort bien le sens de l’acquiescement, lorsqu’il affirme, au paragraphe 210
de son contre-mémoire, que «l’absence de protestation, lorsque les circonstances appellent une
réaction, vaut acquiescement». C’est bien ce que dit le droit. Par ces mots, le Kenya exprime le fait
que, pour pouvoir considérer que l’absence de réponse vaut consentement, il faut que le
comportement de l’Etat invoquant l’acquiescement appelle une réponse. Si le Kenya a bien, dans ses
écritures et plaidoiries, analysé le comportement de l’Etat supposé avoir acquiescé, soit la Somalie,
il s’est cependant livré à cet examen en partant du principe que son propre comportement appelait
une réponse de la part de celle-ci, réponse qui, soutient-il, n’a pas été donnée. Au paragraphe 208 de
son contre-mémoire, il fait ainsi allusion à ses proclamations de 1979 et 2005, lesquelles reflétaient,
selon lui, clairement et sans ambiguïté sa revendication d’une frontière maritime avec la Somalie
suivant un parallèle. Il soutient que cette dernière avait connaissance de ces proclamations et que, si
elle avait des objections à formuler, elle aurait dû protester. Le Kenya ne prétend pas qu’il soit
ab initio nécessaire d’examiner le comportement de la Somalie pour déterminer s’il y a eu
acquiescement. En réalité, sa position, conforme à l’argument selon lequel, lorsque les circonstances
appellent une réaction, l’absence de protestation vaut acquiescement, consiste à dire que son propre
comportement, notamment la promulgation des proclamations de 1979 et de 2005, exigeait une
réponse, et que le fait que la Somalie n’en ait pas donné peut être interprété comme un consentement
ou un accord à ce comportement. L’affirmation du Kenya selon laquelle un examen du comportement
de la Somalie montre que celle-ci n’a pas protesté, alors que les circonstances exigeaient une réaction
de sa part, doit donc être systématiquement examinée à l’aune de sa thèse principale, à savoir que
son propre comportement était clair et constant et appelait par conséquent une réponse de la Somalie.
Ainsi, la position du défendeur revient à dire que l’examen du comportement du demandeur résulte
et dépend de la conclusion selon laquelle une réponse était attendue de ce dernier, ce qui est
totalement conforme au droit relatif à l’acquiescement. A cet égard, la Cour semble avoir mal
interprété la position du Kenya.

                                                      - 22 -

       49. La thèse du Kenya selon laquelle, lorsqu’une réponse s’impose, l’absence de protestation
vaut acquiescement est conforme à la jurisprudence de la Cour. En l’affaire relative à la Souveraineté
sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et South Ledge, celle-ci a jugé qu’«un silence
p[ouvai]t aussi être éloquent, mais seulement si le comportement de l’autre Etat appel[ait] une
réponse»20. Cet énoncé exprime le critère strict applicable en matière de preuve, qui ressort
implicitement de l’expression «seulement si», selon lequel on ne peut déduire le consentement que
si le comportement de l’Etat qui l’invoque appelle une réponse. L’on observera que cette stricte
exigence est conforme au droit matériel, au titre duquel l’acquiescement doit être établi par des
éléments de preuve convaincants.


       50. Les conclusions énoncées, respectivement, aux paragraphes 71 et 72 de l’arrêt sont
fondamentalement contradictoires. Après avoir examiné le comportement du défendeur, la Cour
juge, au paragraphe 71, «que le Kenya n’a pas maintenu de façon constante sa prétention selon
laquelle le parallèle constitu[ait] la frontière maritime unique avec la Somalie». Elle conclut ainsi
que, compte tenu du manque de constance du comportement du défendeur, aucune réponse ne
s’imposait de la part du demandeur. Elle aurait donc dû rejeter la prétention, et il n’y avait pas lieu
pour elle de rechercher ensuite si la Somalie avait accepté de manière claire et constante une frontière
maritime longeant le parallèle (paragraphe 72). La Cour, en procédant à cet examen, invalide la
conclusion précédemment énoncée selon laquelle le comportement du Kenya, qui a manqué de
constance, n’appelait pas de réponse de la Somalie. La contradiction entre les paragraphes 71 et 72
est évidente car, si le défendeur n’a pas maintenu sa prétention de façon constante, il est impossible
de déterminer avec un quelconque degré de certitude ce à quoi le demandeur aurait pu acquiescer de
manière claire et constante. Cela explique pourquoi l’aspect le plus important du droit régissant
l’acquiescement est l’examen du comportement de l’Etat qui s’en prévaut, examen qui vise à
déterminer si ce comportement appelle une réponse. Le raisonnement suivi par la Cour contredit en
particulier la conclusion formulée au paragraphe 71, à savoir que «la Somalie pouvait
raisonnablement penser que sa frontière maritime avec le Kenya dans la mer territoriale, la zone
économique exclusive et sur le plateau continental serait établie par un accord qui serait négocié et
conclu ultérieurement». On comprend mal pourquoi, si tel était ce que la Somalie pouvait
raisonnablement penser, la Cour examinerait ensuite si celle-ci avait accepté de manière claire et
constante une frontière maritime longeant le parallèle. La Cour ne pouvait en effet conclure ainsi que
parce qu’elle avait rejeté l’allégation du Kenya voulant que la Somalie ait acquiescé à une frontière
longeant un parallèle, ce qui rendait d’autant plus inutile l’examen du comportement du demandeur.


       51. A l’issue de son examen, la Cour a conclu que le comportement de la Somalie entre 1979
et 2014 n’établissait pas que cette dernière «a[vait] accepté de manière claire et constante une
frontière maritime longeant le parallèle» (paragraphe 80). La logique de cette conclusion, lorsqu’on
l’analyse, montre que le raisonnement de la Cour est contestable. En effet, si celle-ci était parvenue
à la conclusion qu’il existait des éléments attestant que la Somalie avait accepté de manière claire et
constante une frontière maritime longeant un parallèle, cela aurait été inconciliable avec la
conclusion qu’elle avait formulée au paragraphe 71, à savoir que, au vu du comportement du Kenya,
la Somalie non seulement n’était nullement tenue de réagir, mais encore pouvait raisonnablement
penser que sa frontière maritime avec ce dernier serait établie par voie d’accord.


       52. Je ne peux donc souscrire à la conclusion énoncée au paragraphe 80 ; compte tenu de celle
figurant au paragraphe 71, la Cour aurait dû rejeter la prétention du Kenya. Elle a fait, selon moi, une
lecture erronée non seulement du droit, mais aussi de l’argument même du défendeur. Correctement
interprété, celui-ci repose sur le postulat selon lequel, avant tout examen de la question de savoir si
la Somalie a accepté une frontière maritime suivant un parallèle, la preuve doit être rapportée qu’une

        20 Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et South Ledge (Malaisie/Singapour), arrêt,

C.I.J. Recueil 2008, p. 51, par. 121.

                                                - 23 -

réaction de sa part s’imposait. La Cour ayant conclu que tel n’était pas le cas, il n’y avait pas lieu
d’examiner le comportement de la Somalie.



                                                           (Signé)     Patrick L. ROBINSON.


                                           ___________

